Citation Nr: 1534563	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a disability manifested by fungus of the shoulders and neck.

2.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty for training from February 1978 to May 1978, and on active duty from October 2001 to May 2002, and August 2002 to July 2003.  He had additional periods of active duty for training and inactive duty for training  during his National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's claims were originally denied in an October 2005 rating decision.  The Veteran did not perfect a timely appeal and the RO's October 2005 decision became final.  See 38 C.F.R. §§ 20.302, 20.110 (2014).  The supplemental statement of the case reflects that additional dental records were received in July 2014.  As additional service treatment records pertinent to the claim have been received, the Board will adjudicate this portion of the claim on a de novo basis.  See 38 C.F.R. § 3.156 (c).  After the Veteran refiled his claim in September 2009, a November 2009 rating decision denied the application to reopen the claim for entitlement to service connection for a disability manifested by fungus of the shoulders and neck.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for a disability manifested by fungus of the shoulders and neck.  The Veteran did not appeal that decision.

2.  Evidence received since the October 2005 rating decision does not relate to unestablished facts necessary to substantiate a claim of service connection for a disability manifested by fungus of the shoulders and neck and does not raise a reasonable possibility of substantiating the underlying claim.

3.  The Veteran is not shown to have a current dental disability which is the result of in-service trauma or disease such as osteomyelitis.


CONCLUSIONS OF LAW

1.  An October 2005 RO decision that denied a claim of service connection for a disability manifested by fungus of the shoulders and neck is final.  38 U.S.C.A.       § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence received since October 2005 is not new and material as to the issue of service connection for a disability manifested by fungus of the shoulders and neck and that claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

With respect to the claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in October 2009, prior to the initial adjudication of his claims to reopen for service connection for a disability manifested by fungus of the shoulders and neck.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claims were previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denials.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claims. 

In addition, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, VA treatment records, and lay statements.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for a disability manifested by fungus of the shoulders and neck.  However, when a claim is one to reopen a previously decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Such is the case here.  The Board also recognizes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for a dental disability.  However, inasmuch as there is no true indication of in-service dental trauma or osteomyelitis, no examination is warranted with respect to that claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran. 

II. New and Material Evidence 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

A. Disability Manifested by Fungus of the Shoulders and Neck

Regarding the application to reopen the previously denied claim for a disability manifested by fungus of the shoulders and neck, an October 2005 rating decision was the last final denial of that claim.  The Veteran was notified of the decision in a separate letter dated in October 2005 and did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the RO's October 2005 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the October 2005 RO decision, the evidence of record consisted of service treatment records for the Veteran's period of service, VA treatment records from April 2005 to May 2005, and lay statements by the Veteran.  Specifically, the medical evidence showed that while the Veteran had complained of fungal rashes approximately twice yearly and was treated with Lotrimin cream upon VA treatment, such had resolved after treatment and were also not related to his active service. 

The claim was denied in November 2009 because the new evidence submitted in support of the claim did not demonstrate that the Veteran received treatment or diagnosis of a fungus or skin disability ion of his shoulders or neck while on active duty nor demonstrate that the Veteran had a current diagnosis of a fungus disability on the shoulders or neck.  The RO decision detailed that the claim for a disability manifested by fungus of the shoulders and neck was previously denied in the October 2005 rating decision because service treatment records contained no evidence that the Veteran was treated or diagnosed with a fungus or skin disability of his shoulders or neck while on active duty or developed any fungus or skin disability of his shoulders or neck due to military service.  

Additional evidence added to the claims file since the October 2005 decision, includes VA treatment records dated from April 2006 to October 2009 and from August 2010 to June 2014, and lay statements made by the Veteran.

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the October 2005 denial.  However, the new evidence is not material.  None of the additional evidence includes any competent medical evidence or medical opinion that any disability manifested by fungus of the shoulders and neck was the result of military service.  The Veteran's allegations regarding the onset of fungal disability in service are cumulative to previous contentions.  In sum, the evidence added to the claims file since the October 2005 RO decision is either cumulative or redundant of the evidence of record or raises no reasonable possibility of substantiating the claim for service connection for a disability manifested by fungus of the shoulders and neck.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened. 
  

III. Dental Disability

As an initial matter, the Board notes that dental disability for which service-connected compensation benefits are available are set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R.      § 4.150, Diagnostic Code 9913.

The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id. 

The Court has specifically held that a claim for service connection for a dental disability is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also 38 C.F.R. § 17.161. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A.        § 1712; 38 C.F.R. § 3.381.  A claim for service connection for a dental con disability for VA outpatient dental treatment purposes has been referred to the RO for appropriate action.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381 (2014).  Routine dental treatment for non-traumatic conditions as set forth in 38 C.F.R. § 3.381, such as in this case, are not subject to service connection for treatment purposes.  Id.

The Veteran claims service connection for a dental disability based on the fact that he received dental treatment in service.  It does not appear that the Veteran has identified specific dental trauma in his statements.  He has not claimed and the record does not reflect the presence of inservice dental trauma.  The record reflects that in November 2001 the Veteran was concerned with the aesthetics and lack of posterior occlusion of his teeth and requested surgical correction.  He was evaluated for maxillary right vertical tuberosity reduction and extraction of teeth numbered 4, D6, 7, 8, 9, 10, 12, 13, 15, and impacted number 16.  Service treatment records further reveal surgical extraction of all maxillary teeth numbered 5, 6, 7, 8, 9, 10, 12, 13, 15, and 16.  There was no mention of traumatic injury causing the extractions.

Post service records are silent as to any evidence of service related dental trauma and do not suggest any treatment for dental trauma or other qualifying dental disability while in service.  Moreover, the Veteran has not submitted any evidence of a current dental disability as defined by VA regulations.  Neither his statements nor those from his representative claim any specific dental disability.

The Board notes that service connection requires evidence that establishes that a veteran currently have a dental disability for which service connection is being sought.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  See also McClain v. Nicholson, 21 Vet.App. 319 (2007).

The Veteran is competent to claim that he had dental problems in service and that these problems persisted since service.  Jandreau, supra.  However, the Board notes that he has not alleged dental trauma or osteomyelitis sustained in service in his lay statements.  The closest he comes to making such allegations is that he contends that he had dental work done and received dentures in service.  See April 2005 VA Form 21-4138.  However, this does not rise to the level of injury.  Again, the dental problems treated in service are not the result of trauma or disease such as osteomyelitis, and are not subject to service connection. 

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  Not only do the dental extractions noted in service not provide a basis for service connection for a dental disability (there is no noted dental trauma, or trauma or injury to the jaw in service) for compensation purposes, but also there is no lay or clinical evidence of current disability as defined by VA regulations.  See Rabideau; Brammer.  The preponderance of the evidence is against the claim for service connection for a dental disorder for compensation purposes and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a disability manifested by fungus of the shoulders and neck.  The appeal is denied.

Service connection for a dental disability is denied.



____________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


